OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs. Plaintiffs had “timely awareness of the facts requiring [them] to make farther inquiry before the statute of limitations expired,” and an equitable estoppel defense to the statute of limitations is therefore “inappropriate as a matter of law” (see Putter v North Shore Univ. Hosp., 7 NY3d 548, 553-554 [2006]).
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.